Citation Nr: 0533550	
Decision Date: 12/12/05    Archive Date: 12/30/05	

DOCKET NO.  03-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  (The veteran's claims file was transferred 
to the Regional Office in Cleveland, Ohio, for expedited 
processing and was subsequently returned to the RO in St. 
Petersburg, Florida.)  The veteran, who had active service 
from January 1943 to January 1946, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In December 2004, the case was returned to the RO to 
afford the veteran a BVA hearing.  After that hearing, the 
case was returned to the Board for further appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran has claimed that he was exposed to 
asbestos during his naval service during World War II and 
that he currently has a respiratory disorder as a result of 
that exposure.  The RO requested information to verify the 
veteran's service asbestos exposure, and in a response from 
the National Personnel Records Center (NPRC) the RO was 
informed that the request regarding asbestos exposure had 
been forwarded to the Naval Medical Liaison Office for 
determination of exposure to asbestos.  While additional 
personnel records pertaining to the veteran were obtained 
from the NPRC, it does not appear that there has been any 
response from the Naval Medical Liaison Office regarding a 
determination as to the veteran's exposure to asbestos during 
service.  Since the veteran's exposure to asbestos during 
service is a threshold criteria for establishing service 
connection for a respiratory disorder due to exposure to 
asbestos, additional development with respect to this matter 
is necessary.

The Board also notes that there appears to be some confusion 
as to whether the veteran has a respiratory disorder that 
could be related to any asbestos he was exposed to during 
service.  Available medical records disclose that the veteran 
has been diagnosed with more than one respiratory disorder.  
For example, a February 2001 private chest X-ray contained a 
pertinent impression of a small left basilar subsegmental 
atelectasis with no scarring; pulmonary function testing 
performed in March 2001 concluded with a test pattern that 
was most consistent with moderate emphysema with a bronchial 
spastic component; and CT scan of the chest performed in 
March 2001 concluded with pertinent impressions of 
centrilobular emphysema; left pleural and hemidiaphragm 
calcifications may be associated with previous trauma or due 
to previous asbestos exposure; a linear density at the base 
of the left lower lobe related to linear atelectasis or scar; 
and less than a 5-millimeter calcified granuloma in the right 
lower lobe.  

In addition, a June 2002 statement from Mark J. DiLorenzo, 
M.D., indicated that he had reviewed the previously referred 
to testing and concluded that it was his opinion that it was 
as likely as not that the veteran's exposure to asbestos 
during his service may be related to his current condition, 
although no specific diagnosis related to that reported 
exposure to asbestos was included in that statement.  The 
Board also observes that following a November 2002 VA 
examination the diagnoses were pulmonary asbestosis based on 
the CT scan performed in March 2001 and chronic obstructive 
pulmonary disease.  The examiner went on to state that it was 
as likely as not that the veteran's chronic obstructive 
pulmonary disease was due to cigarette smoking and that the 
rationale was that his lung disease referenced to his 
asbestos is not interstitial but only on the pleural 
surfaces.  

Based on this record, it is unclear whether the veteran was 
actually exposed to asbestos as he contends and, if so, 
whether he currently has a respiratory disorder that is due 
to that exposure, if established.  The Board also notes that 
while the examiner who performed the November 2002 VA 
examination commented on a chest X-ray taken at the time of 
the veteran's separation from service in January 1946, which 
disclosed the presence of calcified hilar nodes and a 
calcification in the right base, the examiner did not comment 
on the significance of that finding in connection with any of 
the currently diagnosed respiratory disorders.  As such, the 
Board is of the opinion that the veteran's claims file should 
be referred to the examiner who performed the November 2002 
VA examination for further comment and clarification, if that 
examiner is available, or to another appropriate physician.

Therefore, in order to give the veteran every consideration 
with respect to his appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should follow up with the 
response received from the NPRC in 
January 2002 which indicated that the 
request regarding asbestos exposure had 
been forwarded to the Naval Medical 
Liaison Office for determination of 
exposure to asbestos.  In doing so, the 
RO should either provide portions of the 
veteran's personnel records that document 
his shipboard transit and service duties 
or a summary of such activities to the 
Naval Medical Liaison Office to aid in a 
determination of the veteran's exposure 
to asbestos.

2.  The veteran's claims file should be 
referred to the examiner who performed 
the November 2002 VA examination for 
further comment and clarification, if 
that physician is available.  (If that 
physician is not available, the veteran's 
claims file should be referred to an 
appropriate physician for review.)  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the response from 
the Naval Medical Liaison Office 
regarding the veteran's asbestos 
exposure, and offer comments and an 
opinion as to whether the veteran 
currently has a respiratory disorder that 
is related to any asbestos he was exposed 
to during service, and if so, the 
examiner should specify the respiratory 
disorder that is causally or 
etiologically related to any confirmed 
asbestos exposure.  The examiner should 
also comment on the chest X-ray taken 
during service in January 1946 that 
showed calcified hilar nodes and a 
calcification in the right base and 
whether it has any relationship to any 
currently diagnosed respiratory disorder.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

